            Case 1:19-cv-02299 Document 1 Filed 08/01/19 Page 1 of 18



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                                              )
DEFENDERS OF WILDLIFE                         )
1130 17th Street, NW                          )
Washington, DC 20036,                         )
                                              )
      and                                     )
                                              )   Civil Action No.
CENTER FOR BIOLOGICAL DIVERSITY               )
378 N Main Avenue                             )
Tucson, AZ 85701,                             )
                                              )
       Plaintiffs                             )
                                              )
       v.                                     )
                                              )
CHRIS OLIVER, in his official capacity as     )
ASSISTANT ADMINISTRATOR FOR                   )
NATIONAL OCEANIC AND ATMOSPHERIC              )
ADMINISTRATION FISHERIES                      )
1315 East-West Highway                        )
Silver Spring, MD 20910,                      )
                                              )
WILBUR L. ROSS, in his official capacity as   )
SECRETARY OF THE DEPARTMENT OF                )
COMMERCE                                      )
1401 Constitution Avenue, NW                  )
Washington, DC 20230,                         )
                                              )
      and                                     )
                                              )
NATIONAL MARINE FISHERIES SERVICE             )
1315 East-West Highway                        )
Silver Spring, MD 20910,                      )
                                              )
      Defendants.                             )
                                              )
                                              )
             Case 1:19-cv-02299 Document 1 Filed 08/01/19 Page 2 of 18



            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       1.      Plaintiffs Defenders of Wildlife and Center for Biological Diversity bring this

action for declaratory and injunctive relief to remedy the National Marine Fisheries Service’s

(“NMFS”) failure to complete required consultation under the Endangered Species Act (“ESA”)

regarding the effects of NMFS’s continued authorization of fisheries managed under the Atlantic

Highly Migratory Species Fishery Management Plan (“HMS FMP”) on the oceanic whitetip

shark and the giant manta ray. By failing to complete consultation, NMFS is failing to ensure

that its activities do not jeopardize the continued existence of these species, in violation of

Section 7 of the ESA and its implementing regulations.

       2.      The oceanic whitetip shark and giant manta ray have suffered precipitous

population declines of up to 88% and 95%, respectively, in recent decades. These declines are

due primarily to significant fishing pressure in the form of incidental capture and death in

fisheries targeting other species (“bycatch”) and targeted catch. Ongoing fishing-related

mortality and harm continue to threaten each species’ existence.

       3.      In recognition of these population declines and ongoing threats, NMFS issued

final rules in January 2018 listing the oceanic whitetip shark and the giant manta ray as

threatened species under the ESA.

       4.      Section 7 of the ESA requires every federal agency to ensure, through

consultation with the relevant federal wildlife agency (here, NMFS’s Office of Protected

Resources), that any agency action that may affect a threatened or endangered species will not

jeopardize the species’ continued existence.

       5.      In the time since listing these two species, NMFS’s Office of Sustainable

Fisheries has continued to authorize individual fisheries managed under the HMS FMP



                                                  2
            Case 1:19-cv-02299 Document 1 Filed 08/01/19 Page 3 of 18



(collectively, “HMS Fisheries”) that affect the oceanic whitetip shark and giant manta ray

through bycatch and/or targeted fishing. Capture in HMS Fisheries can kill or seriously harm

individual oceanic whitetip sharks and giant manta rays, contributing to population reductions

and diminishing the likelihoods of these species’ survival and recovery.

       6.      NMFS, however, has not completed the required ESA consultation on the HMS

Fisheries’ effects on the oceanic whitetip shark or giant manta ray.

       7.      NMFS’s continued authorization of the HMS Fisheries without first completing

this required consultation violates the agency’s procedural duty to complete consultation and its

substantive duty to avoid jeopardy to the continued existence of these species under Section 7 of

the ESA. 16 U.S.C. § 1536(a)(2).

       8.      Plaintiffs therefore ask this Court to declare that NMFS is in violation of the ESA

and its implementing regulations and to order NMFS to complete the required consultations and

issue final biological opinions on the HMS Fisheries’ effects on the oceanic whitetip shark and

giant manta ray within 90 days.

                                            PARTIES

       9.      Plaintiff DEFENDERS OF WILDLIFE (“Defenders”) is a nonprofit, science-

based conservation organization dedicated to the protection and restoration of all native wild

animals and plants in their natural communities and the preservation of the habitats that they

depend on. Founded in 1947, it is one of the nation’s leading advocates for imperiled species,

including marine species such as sharks, rays, whales, dolphins, and sea turtles, and their

habitats. Defenders is headquartered in Washington, DC, with regional and field offices around

the country in California, Oregon, Idaho, Washington, Alaska, Montana, Arizona, New Mexico,

Colorado, Texas, North Carolina, and Florida. At the international level, Defenders worked to

obtain the designation of the oceanic whitetip shark and giant manta ray as Appendix II species
                                                 3
             Case 1:19-cv-02299 Document 1 Filed 08/01/19 Page 4 of 18



under the Convention on International Trade in Endangered Species of Wild Fauna and Flora,

and continues to advocate for these species’ protections from fisheries-related mortality at the

International Convention for the Conservation of Atlantic Tuna, a regional fisheries management

organization to which the U.S. is a contracting party. At the domestic level, Defenders

petitioned NMFS to list these species under the ESA. More broadly, Defenders pursues active

litigation and legal and legislative advocacy strategies to protect our nation’s oceans and

irreplaceable marine wildlife heritage. Defenders has more than 408,000 members and donors

nationwide, including members who live and recreate along the Atlantic and Gulf of Mexico

coasts. Defenders brings this action for itself and as representative of its members.

       10.     Plaintiff CENTER FOR BIOLOGICAL DIVERSITY (“Center”) is a nonprofit

corporation that maintains offices across the country, including in Washington, DC; New York;

and Florida. The Center advocates for the protection of threatened and endangered species and

their habitats through science, policy, and environmental law. The Center’s Oceans Program

focuses specifically on conserving marine ecosystems and seeks to ensure that imperiled species

such as sharks and rays, marine mammals, corals, and sea turtles are properly protected from

destructive practices in our oceans. In pursuit of this mission, the Center has been actively

involved in securing ESA protections for imperiled sharks, rays, other fish, marine mammals,

and sea turtles, and protecting these animals and other marine wildlife from catch and

entanglement in deadly fishing gear. The Center has more than 69,500 members, including

members who live and recreate throughout the Gulf of Mexico and Atlantic coast. The Center

brings this action on behalf of itself and its members.

       11.     Plaintiffs and Plaintiffs’ members and staff regularly use, enjoy, and benefit from

the marine environment in the Atlantic and Gulf of Mexico waters of the United States and



                                                 4
             Case 1:19-cv-02299 Document 1 Filed 08/01/19 Page 5 of 18



beyond. Plaintiffs and Plaintiffs’ members and staff regularly use, enjoy, and benefit from the

presence of healthy marine life—specifically including sharks and rays—and a healthy marine

ecosystem in those waters for the purposes of recreation, commerce, scientific study, aesthetics,

education, and other environmental purposes. For example, Plaintiffs’ members and staff

regularly sail, kayak, scuba dive, and go out on boats to enjoy the marine habitat and look for

and photograph oceanic whitetip sharks and giant manta rays. Plaintiffs’ members and staff

intend to continue to frequently engage in these activities and to use and enjoy oceanic whitetip

sharks and giant manta rays and their habitats in the future.

       12.     NMFS’s authorization of the HMS Fisheries causes mortality and injuries to

oceanic whitetip sharks and giant manta rays, among other marine life, in Atlantic and Gulf of

Mexico waters. NMFS’s failure to complete consultations regarding the effects of the HMS

Fisheries therefore has caused and is causing harm to the conservation, recreational, scientific,

and aesthetic interests of Plaintiffs and their members and staff in oceanic whitetip sharks, giant

manta rays, and the habitats on which they depend. Plaintiffs and their members and staff rely

on NMFS to comply with its consultation obligations under the ESA to manage HMS Fisheries

in such a way that will protect oceanic whitetip sharks and giant manta rays. NMFS’s failure to

complete consultation for these species fails to ensure that its actions do not jeopardize the

continued existence of the imperiled oceanic whitetip shark and giant manta ray, and deprives

them of additional protections that are vitally important to their survival and eventual recovery.

NMFS’s failure to complete consultation diminishes the aesthetic, recreational, spiritual,

scientific, and other interests of Plaintiffs and their members and staff, because without action,

oceanic whitetip sharks and giant manta rays are more vulnerable to targeted catch and bycatch

in HMS Fisheries, reducing the likelihood that Plaintiffs will be able to continue their use and



                                                 5
             Case 1:19-cv-02299 Document 1 Filed 08/01/19 Page 6 of 18



enjoyment of these species. Additionally, Plaintiffs and their members and staff regularly

comment on agency actions and environmental analyses involving the regulation of U.S.

fisheries. NMFS’s failure to comply with the ESA deprives Plaintiffs and their members and

staff of the right to participate meaningfully in agency decisionmaking and causes them

procedural and informational injuries. Until NMFS complies with its procedural and substantive

obligations under the ESA, the interests of Plaintiffs and Plaintiffs’ members and staff are being,

and will continue to be, adversely affected.

       13.     These harms can only be remedied if NMFS complies with all requirements of the

ESA, and completes the necessary consultations concerning the effects that the agency’s

continued authorization of HMS Fisheries has on the threatened oceanic whitetip shark and giant

manta ray.

       14.     Defendant CHRISTOPHER OLIVER is sued in his official capacity as the

Assistant Administrator for National Oceanic and Atmospheric Administration Fisheries (also

known as NMFS). NMFS is the agency to which the Secretary of Commerce has delegated the

authority to manage federal fisheries, including the HMS Fisheries, pursuant to the Magnuson-

Stevens Fishery Conservation and Management Act (“MSA”). NMFS is also the agency with

responsibility for administering and implementing the ESA with respect to certain marine

species. The Assistant Administrator is responsible for implementing and fulfilling NMFS’s

duties under the ESA and MSA when authorizing federal fisheries. The Assistant Administrator

is responsible for complying with the ESA when taking any action that may affect threatened or

endangered species.

       15.     Defendant WILBUR ROSS is sued in his official capacity as the Secretary of the

U.S. Department of Commerce (“Secretary”). Congress charged the Secretary with



                                                 6
              Case 1:19-cv-02299 Document 1 Filed 08/01/19 Page 7 of 18



implementing and administering the MSA. The Secretary is also responsible for administering

and implementing the ESA with respect to certain marine species. The Secretary is responsible

for complying with the ESA when taking any action that may affect threatened or endangered

species.

        16.     Defendant NATIONAL MARINE FISHERIES SERVICE is the agency to which

the Secretary of Commerce has delegated the authority to manage federal fisheries pursuant to

the MSA. NMFS also is the agency with responsibility for administering and implementing the

ESA with respect to certain marine species. NMFS is responsible for complying with the ESA

when taking any action that may affect threatened or endangered species.

                                  JURISDICTION AND VENUE

        17.     This case is brought under the ESA, 16 U.S.C. §§ 1531–1544. This Court has

jurisdiction over this action pursuant to 16 U.S.C. § 1540(g) (ESA) and 28 U.S.C. § 1331

(federal question).

        18.     This Court has authority to grant the requested relief under the ESA, 16 U.S.C.

§ 1540(g)(1), and the Declaratory Judgment Act, 28 U.S.C. §§ 2201–2202.

        19.     As required under the ESA, Plaintiffs provided Defendants with 60 days’ notice

of their intent to sue on April 2, 2019. See 16 U.S.C. § 1540(g)(2)(A). Defendants have not

remedied the violations described in Plaintiffs’ 60-day notice.

        20.     Venue is appropriate under 16 U.S.C. § 1540(g)(3)(A) and 28 U.S.C. § 1391(e)(1)

because (1) Defendants reside in this District, (2) a substantial part of the events or omissions

giving rise to the claim occurred in this District, and (3) the lead Plaintiff resides in this District.

                                     LEGAL BACKGROUND

        The Endangered Species Act

        21.     Congress enacted the ESA to protect endangered and threatened species and the

                                                    7
             Case 1:19-cv-02299 Document 1 Filed 08/01/19 Page 8 of 18



habitats upon which they depend. 16 U.S.C. § 1531(b). Through the ESA, Congress declared its

policy “that all Federal departments and agencies shall seek to conserve endangered species and

threatened species and shall utilize their authorities in furtherance of the purposes of [the Act].”

Id. § 1531(c)(1).

       22.     The ESA’s “language, history, and structure . . . indicate[] beyond doubt that

Congress intended endangered species to be afforded the highest of priorities.” Tenn. Valley

Auth. v. Hill, 437 U.S. 153, 174 (1978). “The plain intent of Congress in enacting [the ESA] was

to halt and reverse the trend toward species extinction, whatever the cost.” Id. at 184.

       23.     The ESA provides protections to those species the U.S. Fish and Wildlife Service

or NMFS designates as either “endangered” or “threatened.” See 16 U.S.C. § 1533. A species is

endangered when it “is in danger of extinction throughout all or a significant portion of its

range.” Id. § 1532(6). A species is threatened if it “is likely to become an endangered species

within the foreseeable future throughout all or a significant portion of its range.” Id. § 1532(20).

       24.     Section 7 of the ESA imposes a continuing and affirmative duty on each federal

agency to “insure that any action authorized, funded, or carried out by such agency . . . is not

likely to jeopardize the continued existence of any endangered species or threatened species.”

Id. § 1536(a)(2).

       25.     In the context of Section 7, an “action” includes “all activities or programs of any

kind authorized, funded, or carried out, in whole or in part, by Federal agencies” that are within

the agencies’ discretionary control. 50 C.F.R. §§ 402.02, 402.03.

       26.     The ESA and its implementing regulations establish an interagency consultation

process to assist federal agencies in complying with their substantive duty to avoid jeopardy

under the ESA. The consultation process requires an action agency, whenever it takes an action



                                                  8
             Case 1:19-cv-02299 Document 1 Filed 08/01/19 Page 9 of 18



that “may affect” a threatened or endangered species or critical habitat, to consult with the

appropriate wildlife agency—the consulting agency—to determine whether the action may cause

jeopardy. 16 U.S.C. § 1536(a)(2); 50 C.F.R. § 402.14(a). NMFS has responsibility under the

ESA for protecting and providing consultation for most marine species, including the oceanic

whitetip shark and giant manta ray.

       27.     To “jeopardize the continued existence of” a species denotes “engag[ing] in an

action that reasonably would be expected, directly or indirectly, to reduce appreciably the

likelihood of both the survival and recovery of a listed species in the wild by reducing the

reproduction, numbers, or distribution of that species.” 50 C.F.R. § 402.02.

       28.     Agencies are required to “use the best scientific and commercial data available” to

determine whether jeopardy will result from a particular agency action. 16 U.S.C. § 1536(a)(2);

50 C.F.R. § 402.14(d).

       29.     “The minimum threshold for an agency action to trigger consultation . . . is low

. . . .” W. Watersheds Project v. Kraayenbrink, 632 F.3d 472, 496 (9th Cir. 2011). “Any possible

effect . . . triggers the formal consultation requirement . . . .” Interagency Cooperation—

Endangered Species Act of 1973, as Amended, 51 Fed. Reg. 19,926, 19,949 (June 3, 1986)

(emphasis added); see also U.S. Fish & Wildlife Serv. & Nat’l Marine Fisheries Serv.,

Endangered Species Consultation Handbook at xvi (1998) (“May affect [is] the appropriate

conclusion when a proposed action may pose any effects on listed species or designated critical

habitat.”). An agency is excused from consulting only if the agency’s action will have “no

effect” on listed species. See 50 C.F.R. § 402.14(a).

       30.     At the conclusion of consultation, an action agency will obtain either a written

concurrence from the consulting agency that the proposed action is “not likely to adversely



                                                 9
               Case 1:19-cv-02299 Document 1 Filed 08/01/19 Page 10 of 18



affect” listed species, id. §§ 402.12(j), (k), 402.13(a), 402.14(b)(1), or, if the action is likely to

adversely affect listed species, a biological opinion evaluating those effects and determining

whether the action is likely to jeopardize the continued existence of the listed species, 16 U.S.C.

§ 1536(b)(3)(A); 50 C.F.R. § 402.14(h); see also 50 C.F.R. § 402.14(l).

        31.      If the consulting agency concludes in the biological opinion that the proposed

action is likely to jeopardize the species, it must specify reasonable and prudent alternatives, if

any, that would avoid the likelihood of jeopardy, or specify that no such alternatives exist.

16 U.S.C. § 1536(b)(3)(A); 50 C.F.R. § 402.14(h)(3).

        32.      If the consulting agency concludes that the action is not likely to jeopardize the

continued existence of the species, but that incidental take of the threatened species will occur,

the consulting agency must produce a written “incidental take statement” that “specifies the

impact of such incidental taking on the species.” 16 U.S.C. § 1536(b)(4); see also 50 C.F.R.

§ 402.14(i). This requirement applies even when take of the species is not prohibited by statute.

Ctr. for Biological Diversity v. Salazar, 695 F.3d 893, 911 (9th Cir. 2012). An incidental take

statement must also specify “reasonable and prudent measures” that are “necessary or

appropriate to minimize [the] impact” of such incidental take and the “terms and conditions

(including, but not limited to, reporting requirements) that must be complied with by the Federal

agency” to implement the measures. 16 U.S.C. § 1536(b)(4); 50 C.F.R. § 402.14(i)(1)–(2). The

incidental take statement serves as a check on the agency’s determination that the proposed

action’s effects on the species will not jeopardize the species’ continued existence. Salazar, 695

F.3d at 911.

        33.      The duty to consult is ongoing. Federal agencies are required to “reinitiate”

consultation under Section 7 of the ESA in four circumstances:



                                                   10
             Case 1:19-cv-02299 Document 1 Filed 08/01/19 Page 11 of 18



       (a) If the amount or extent of taking specified in the incidental take statement is
       exceeded;

       (b) If new information reveals effects of the action that may affect listed species or
       critical habitat in a manner or to an extent not previously considered;

       (c) If the identified action is subsequently modified in a manner that causes an
       effect to the listed species or critical habitat that was not considered in the biological
       opinion; or

       (d) If a new species is listed or critical habitat designated that may be affected by
       the identified action.

50 C.F.R. § 402.16.

       34.     Compliance with the ESA’s Section 7 consultation requirement is integral to

fulfilling the ESA’s substantive objective because the consultation process ensures that federal

agencies will not cause serious, undue harm to threatened or endangered species. Wash. Toxics

Coal. v. EPA, 413 F.3d 1024, 1034 (9th Cir. 2005) (“The purpose of the consultation process . . .

is to prevent later substantive violations of the ESA.”); Thomas v. Peterson, 753 F.2d 754, 764

(9th Cir. 1985) (stating consultation process serves as a procedural requirement “to ensure

compliance with the [ESA’s] substantive provisions”).

       Magnuson-Stevens Fishery Conservation and Management Act

       35.     Congress enacted the MSA to conserve and manage the fish populations in U.S.

and international waters that provide significant natural, economic, and recreational resources for

the country. 16 U.S.C. § 1801(a)(1), (b)(1).

       36.     The MSA gives the Secretary direct authority to manage fisheries for “highly

migratory species” in the Atlantic Ocean. Id. §§ 1852(a)(3), 1854(g)(1)(E). Highly migratory

species consist of tuna species, marlin, oceanic sharks, sailfishes, and swordfish. Id. § 1802(21).

       37.     Pursuant to its delegated authority under the MSA, as well as the International

Convention for the Conservation of Atlantic Tuna—to which the United States is a party—


                                                  11
             Case 1:19-cv-02299 Document 1 Filed 08/01/19 Page 12 of 18



NMFS has developed and implemented the HMS FMP. 50 C.F.R. § 635.1(a). See generally id.

pt. 635. NMFS authorizes and manages the individual HMS Fisheries pursuant to the HMS

FMP. See, e.g., id. § 635.19; see also 16 U.S.C. § 1855(d) (giving Secretary “general

responsibility to carry out any fishery management plan”).

                                  FACTUAL BACKGROUND

       Oceanic Whitetip Shark and Giant Manta Ray Populations Have Precipitously
       Declined Due Primarily to Commercial Fishing.

       38.     Oceanic whitetip sharks are top predators of the open ocean and play an important

role in maintaining a healthy ecosystem. They are long-lived, living up to 36 years. Although

found in tropical and subtropical waters across the world, oceanic whitetip shark populations

have plummeted due to fishing in all regions the shark is found—by as much as 88% from

historical numbers in some regions.

       39.     Giant manta rays are also found scattered across the world’s tropical and

subtropical oceans, in highly fragmented populations. The rays are best known for their massive

wingspan, which can reach up to 29 feet. Similar to the oceanic whitetip shark, giant manta ray

populations have declined by as much to 95% in some regions due to fishing.

       40.     Commercial fishing by U.S. and foreign national fleets has been the main driver

of these species’ significant population declines. Oceanic whitetip sharks are targeted for their

high-value fins and giant manta rays for their gill plates (filter-feeding structures). Both targeted

and incidental capture of oceanic whitetip sharks and giant manta rays in each ocean basin

(Atlantic, Pacific, and Indian) continue to threaten each species’ long-term survival.

       41.     Bycatch from U.S. commercial fisheries subject to the HMS FMP poses a major

threat to the oceanic whitetip shark and giant manta ray in the Atlantic and the Gulf of Mexico.

Certain U.S. fisheries under the HMS FMP also target oceanic whitetip sharks directly.


                                                 12
             Case 1:19-cv-02299 Document 1 Filed 08/01/19 Page 13 of 18



       42.     Both species possess life history traits that make them particularly vulnerable to

this fishing pressure.

       43.     Oceanic whitetip sharks mature late in age and have low to moderate reproductive

productivity. Females generally do not reach maturity until they are 9 years of age and only give

birth every other year.

       44.     Giant manta rays also are slow-growing, with very low reproductive rates.

Females give birth to only a single pup every two to three years.

       45.     In addition, the species’ behaviors further expose them to bycatch and targeted

fishing. Oceanic whitetip sharks are usually found in surface waters where they are more likely

to encounter fishing gear. Giant manta rays often congregate where they may be caught in large

numbers.

       NMFS Has Listed the Oceanic Whitetip Shark and Giant Manta Ray as Threatened
       Species under the ESA.

       46.     Due to the severe population declines and ongoing threats these species

experience, Plaintiff Defenders of Wildlife filed separate petitions to NMFS to list the oceanic

whitetip shark and giant manta ray under the ESA in 2015.

       47.     In January 2018, NMFS listed both species as threatened, recognizing the

historical and ongoing fishing-related overutilization and mortality of these species. 83 Fed.

Reg. 4153, 4153, 4162 (Jan. 30, 2018) (codified at 50 C.F.R. § 223.102(e)) (citing

“overutilization from fishing pressure and inadequate regulatory mechanisms” as primary

reasons for listing the oceanic whitetip shark); 83 Fed. Reg. 2916, 2920–21, 2924 (Jan. 22, 2018)

(codified at 50 C.F.R. § 223.102(e)) (citing targeted fishing and bycatch-induced mortality as

primary reasons for listing the giant manta ray).




                                                13
             Case 1:19-cv-02299 Document 1 Filed 08/01/19 Page 14 of 18



       NMFS Continues to Authorize HMS Fisheries that Catch and Kill Oceanic Whitetip
       Sharks and Giant Manta Rays.

       48.     NMFS continues to authorize HMS Fisheries that catch and kill oceanic whitetip

sharks and giant manta rays.

       49.     HMS Fisheries governed by NMFS’s HMS FMP include, among others, the

pelagic longline fishery, shark bottom longline fishery, shark drift gillnet fishery, shark

recreational fishery, swordfish handgear fishery, tuna purse seine fishery, tuna recreational

fishery, and tuna handgear fishery. See 50 C.F.R. § 600.725(v)(IX).

       50.     NMFS authorizes these individual HMS Fisheries on an ongoing basis. See, e.g.,

id. § 635.4. See generally id. pt. 635.

       51.     NMFS’s continued authorization of individual HMS Fisheries results in bycatch

of oceanic whitetip sharks and giant manta rays.

       52.     For instance, the pelagic longline fishery catches and often inevitably kills

substantial numbers of oceanic whitetip sharks and giant manta rays through bycatch. As many

as 75% of oceanic whitetip sharks bycaught in longlines die before reaching the vessel.

       53.     Oceanic whitetip sharks are also caught as bycatch and injured or killed by the

shark bottom longline fishery, the shark drift gillnet fishery, the shark recreational fishery, the

swordfish handgear fishery, the tuna purse seine fishery, the tuna recreational fishery, and the

tuna handgear fishery.

       54.     The shark bottom longline fishery, the directed shark drift gillnet fishery, the

shark drift net fishery, and other gillnet fisheries in the waters of the Southeast and Gulf of

Mexico also catch and kill giant manta rays as bycatch.

       55.     In addition, NMFS’s authorization of certain recreational and non-longline

commercial fisheries results in the direct targeting and killing of oceanic whitetip sharks. See


                                                  14
             Case 1:19-cv-02299 Document 1 Filed 08/01/19 Page 15 of 18



50 C.F.R. §§ 635.22(c)(2) (setting recreational quota for oceanic whitetip sharks), 635.24(a)(4)

(allowing commercial fishers to retain pelagic sharks, which include oceanic whitetip sharks),

635.27(b)(1)(iii)(D) (setting commercial quota for pelagic sharks); 81 Fed. Reg. 96,304, 96,319

(Dec. 29, 2016) (describing oceanic whitetip shark management framework).

       56.     The best available scientific information shows that direct catch and bycatch of

oceanic whitetip sharks and bycatch of giant manta rays in HMS Fisheries have substantial

adverse effects on—or, at the very least, “may affect”—these species. NMFS is required to

complete consultation before continuing to authorize any HMS Fishery that may affect the

oceanic whitetip shark or giant manta ray.

       NMFS Has Not Completed ESA Consultation Regarding the Effects of HMS
       Fisheries on the Oceanic Whitetip Shark or Giant Manta Ray.

       57.     NMFS listed the oceanic whitetip shark and giant manta ray under the ESA more

than a year and a half ago. In the period since those listings became effective, NMFS has

continued to authorize individual HMS Fisheries that may affect these threatened species.

       58.     NMFS had begun consultation on the oceanic whitetip shark for all HMS

Fisheries by November 2017—before the species was listed. By December 2017, NMFS had

decided to include the giant manta ray in its consultation on the non-longline HMS Fisheries.

       59.     NMFS is both the action agency and the consulting agency in these consultations.

Specifically, NMFS’s Office of Sustainable Fisheries is the action agency that authorizes and

manages the HMS Fisheries, and NMFS’s Office of Protected Resources is the consulting

agency.

       60.     As of December 2017, NMFS had begun developing an HMS pelagic longline

biological opinion and had submitted a draft biological opinion for non-longline HMS Fisheries

to the agency’s Office of General Counsel. At that time, NMFS expected to complete the HMS


                                               15
             Case 1:19-cv-02299 Document 1 Filed 08/01/19 Page 16 of 18



pelagic longline consultation by “Early summer 2018 (~June),” and to complete the non-longline

HMS Fisheries consultation by February 2018.

       61.     It is now more than a year after NMFS expected to complete the consultations,

but the agency has not completed consultation on any individual HMS Fishery’s effects on the

oceanic whitetip shark or giant manta ray.

                                     CLAIM FOR RELIEF

     COUNT I – VIOLATION OF ESA SECTION 7(a)(2) DUTIES TO COMPLETE
    CONSULTATION AND ENSURE AGAINST JEOPARDY (16 U.S.C. § 1536(a)(2))

       62.     Paragraphs 1 through 61 are hereby realleged and incorporated by reference.

       63.     Section 7(a)(2) of the ESA imposes a substantive duty on each federal agency to

“insure that any action authorized, funded, or carried out by such agency is not likely to

jeopardize the continued existence of any endangered species or threatened species or result in

the destruction or adverse modification of” critical habitat. 16 U.S.C. § 1536(a)(2). To comply

with this duty, the ESA and its implementing regulations require NMFS’s Office of Sustainable

Fisheries to complete consultation with NMFS’s Office of Protected Resources before taking any

action that “may affect” a listed species. Id.; 50 C.F.R. § 402.14(a).

       64.     NMFS’s authorization of each individual HMS Fishery constitutes a federal

agency “action” under the ESA. 50 C.F.R. §§ 402.02, 402.03; Greenpeace v. NMFS, 80 F. Supp.

2d 1137, 1145 (W.D. Wash. 2000) (stating FMPs and their implementation “constitute on-going

agency action under the ESA”).

       65.     NMFS’s authorizations of the HMS Fisheries result in bycatch of oceanic whitetip

sharks and giant manta rays, and, in some cases, targeted catch of oceanic whitetip sharks.

Therefore, the authorization of each fishery “may affect” the threatened oceanic whitetip shark

and giant manta ray. 16 U.S.C. § 1536(a)(2); 50 C.F.R. § 402.14(a).


                                                16
             Case 1:19-cv-02299 Document 1 Filed 08/01/19 Page 17 of 18



       66.        Accordingly, NMFS is required to complete Section 7 consultation on the HMS

Fisheries’ effects on the oceanic whitetip shark and giant manta ray prior to authorizing the

Fisheries. NMFS also has a substantive duty as the action agency authorizing the HMS Fisheries

to ensure that its actions are not likely to jeopardize the continued existence of the oceanic

whitetip shark or giant manta ray. 16 U.S.C. § 1536(a)(2).

       67.        NMFS has continued authorizing the HMS Fisheries in the period since it listed

the oceanic whitetip shark and giant manta ray as threatened under the ESA. However, NMFS

has not completed consultation or obtained a biological opinion on the HMS Fisheries’ effects on

either species.

       68.        NMFS therefore is in violation of its duties under the ESA and its implementing

regulations to complete the required consultation and ensure its authorizations of the HMS

Fisheries do not jeopardize the continued existence of the threatened oceanic whitetip shark or

giant manta ray. Id.; 50 C.F.R. § 402.14.

                                      REQUEST FOR RELIEF

WHEREFORE, Plaintiffs request that this Court:

       1.         Declare that NMFS’s continuing authorizations of the HMS Fisheries absent

completed Section 7 consultations regarding the oceanic whitetip shark and giant manta ray

violate the procedural and substantive requirements of ESA and its implementing regulations,

16 U.S.C. § 1536(a)(2); 50 C.F.R. § 402.14;

       2.         Order NMFS to complete the required consultations on each HMS Fishery and

publish final biological opinions within 90 days, in accordance with 50 C.F.R. § 402.14(e);

       3.         Award Plaintiffs their attorney fees and costs in this action pursuant to 16 U.S.C.

§ 1540(g)(4) and 28 U.S.C. § 2412; and

       4.         Grant such other and further relief as the Court deems just and proper.
                                                   17
        Case 1:19-cv-02299 Document 1 Filed 08/01/19 Page 18 of 18



Respectfully submitted this 1st day of August, 2019.

                                        /s/ Stephen D. Mashuda
                                        Stephen D. Mashuda (DC Bar No. WA0005)
                                        Christopher D. Eaton (pro hac vice pending)
                                        EARTHJUSTICE
                                        705 Second Ave., Suite 203
                                        Seattle, WA 98104
                                        206-343-7340 Telephone
                                        206-343-1526 Fax
                                        smashuda@earthjustice.org
                                        ceaton@earthjustice.org

                                        Andrea Treece (pro hac vice pending)
                                        EARTHJUSTICE
                                        50 California St., Suite 500
                                        San Francisco, CA 94111
                                        415-217-2000 Telephone
                                        415-217-2040 Fax
                                        atreece@earthjustice.org

                                        Attorneys for Plaintiffs Defenders of Wildlife and
                                        Center for Biological Diversity




                                           18
